ORDER DENYING CONFIRMATION
HAL J. BONNEY, Jr., Bankruptcy Judge.
The issue facing us is whether the Chapter 13 debtor’s plan should be confirmed; the particular issue is whether the plan is feasible, that is, will it work.
The debtor is disabled and receives monthly income as follows:
Teacher’s disability pension $597
Social Security 599
Social Security for his children 488
Total $1,684
In addition to himself he supports two children, ages fourteen and fifteen.
As part of his petition, a debtor must file a Chapter 13 Statement which includes a budget. Relative to housing this reflects monthly payments as follows:
1st mortgage $262
2d mortgage $500
Utilities 196
Total $958
Thus, of his income of $1,684, $958 must go for housing or fifty-six percent [56%] of the income.
He proposes to pay creditors seven percent [7%] of their debts over a period of three years.
The Court is of the opinion that this renders the plan unfeasible. One of the “tests” or requirements for confirmation of a debtor’s Chapter 13 plan is that
(6) the debtor will be able to make all payments under the plan and to comply with the plan. 11 U.S.C. § 1325(a)(6).
Now the debtor has proposed a budget that would, at face, accommodate this. It is not realistic. It is sheer folly for such a debtor to be strapped with $958 in housing cost alone. In all likelihood this figure will increase. The other budgeted figures are unrealistically low. For instance, there is nothing for home maintenance, little for recreation, nothing for automobile insurance, little for food or clothing. They would be better housed than they would be fed.
It is unfair to creditors to expect consummation of the plan for what little they would receive and it is unfair to the debtor. This legal action will not solve his problems.
Confirmation is denied.
IT IS SO ORDERED.